Federated Investors, Inc. Code of Ethics for Access Persons Effective 10/01/2008 Table of Contents Page INTRODUCTION 1 1 RESPONSIBILITIES 2 1.1 GENERAL PRINCIPLES 2 1.2 COMPLIANCE WITH THIS CODE IS A CONDITION OF EMPLOYMENT 3 1.3 PERSONAL RESPONSIBILITY 4 1.4 PERCEIVED AMBIGUITY SHALL NOT EXCUSE VIOLATIONS 4 1.5 PRECLEARANCE DOES NOT PROTECT WRONGDOING 4 2 REPORTING REQUIREMENTS 4 2.1 INITIAL REPORTING REQUIREMENTS 4 2.2 QUARTERLY REPORTING REQUIREMENTS 5 2.3 ANNUAL REPORTING REQUIREMENTS 6 2.4 INDEPENDENT DIRECTORS 7 2.5 NON-FEDERATED OFFICERS OF FEDERATED FUNDS OR PROPRIETARY CLIENT FUNDS 7 2.6 ACCESS PERSONS ACKNOWLEDGMENTS OF RECEIPT OF CODE OF ETHICS AND AMENDMENTS 8 3 PRECLEARANCE REQUIREMENTS 8 3.1 PRECLEARANCE OF TRADES 8 3.2 DURATION AND REVOCATION 9 3.3 PRECLEARANCE DOES NOT PROTECT WRONGDOING 9 3.4 EXCEPTIONS 9 3.5 EXCEPTION FOR EMPLOYEE STOCK OPTIONS OF A PREVIOUS EMPLOYER 10 3.6 FEDERATED STOCK AND OPTIONS TRADING 11 3.7 MICRO CAP TRANSACTIONS 11 4 EXEMPT TRANSACTIONS 11 4.1 EXEMPT SECURITIES 11 4.2 DISCRETIONARY ACCOUNTS 12 5 PROHIBITIONS AND RESTRICTIONS 12 5.1 GENERAL PROHIBITIONS 12 5.2 EQUITY INITIAL PUBLIC OFFERINGS (IPOS) ARE PROHIBITED 14 5.3 PRIVATE PLACEMENTS REQUIRE PRIOR COMPLIANCE APPROVAL 14 5.4 PROHIBITION OF SHORT-TERM PROFITS – 60-DAY RULE – INDIVIDUAL SECURITIES 15 5.5 MINIMUM HOLDING PERIOD – DESIGNATED FEDERATED FUNDS 15 5.6 PROHIBITION ON INSIDER TRADING 15 5.7 DISCLOSURE OR MISUSE OF FUND INFORMATION 16 5.8 BLACKOUT PERIODS - FUND TRADES 16 5.9 PRIOR KNOWLEDGE 17 5.10 SERVING ON BOARDS OF DIRECTORS OR TRUSTEES 17 5.11 EXCESSIVE TRADING AND MARKET TIMING 19 5.12 INDEPENDENT DIRECTORS 19 5.13 RESTRICTIONS ON INVESTMENT CLUBS 20 5.14 DISCLOSURE OF PERSONAL INTERESTS 20 6 PROHIBITIONS ON GIVING/RECEIVING GIFTS; POLITICAL AND CHARITABLE CONTRIBUTIONS 21 7 REVIEW, REPORTING, EDUCATION AND SANCTIONS 22 7.1 MANAGEMENT REVIEW OF INVESTMENT PERSONNEL’ S TRADING ACTIVITY 22 7.2 COMPLIANCE REVIEW OF REPORTS AND TRADING ACTIVITY, AND THIS CODE OF ETHICS 22 7.3 SELF-DISCOVERY AND REPORTING 23 7.4 EDUCATION 23 7.5 SANCTIONS 23 7.6 FACTORS FOR CONSIDERATION 24 7.7 REPORTING OF VIOLATIONS 24 8 DEFINITIONS 24 8.1 1933 ACT 24 8.2 1934 ACT 24 8.3 1940 ACT 25 8.4 ACCESS PERSON 25 8.5 ADVISER 25 8.6 ADVISERS ACT 25 8.7 ASSOCIATED PROCEDURES 25 8.8 AUTOMATIC INVESTMENT PLAN 25 8.9 BENEFICIAL OWNERSHIP 26 8.10 BOARD 26 8.11 CODE 26 8.12 COMPLIANCE COMMITTEE 26 8.13 COMPLIANCE DEPARTMENT 26 8.14 CONTROL 26 8.15 COVERED SECURITY 26 8.16 FEDERAL SECURITIES LAWS 27 8.17 FEDERATED 27 8.18 FUND 27 8.19 INDEPENDENT DIRECTOR 27 8.20 INFLUENCE 27 8.21 INITIAL PUBLIC OFFERING 28 8.22 INVESTMENT PERSON; INVESTMENT PERSONNEL 28 8.23 PRIVATE PLACEMENT 28 8.24 PURCHASE OR SALE 28 8.25 REPORTABLE FUND 28 8.26 SEC 29 8.27 SECURITY 29 8.28 SUPERVISED PERSON 29 8.29 UNDERWRITER 29 8.30 VENDOR 29 ADDENDUM Access Persons Procedures A-1 Compliance Department Procedures B-1 CODE OF ETHICS FOR ACCESS PERSONS Introduction This Code sets forth standards of conduct and professionalism that apply to all persons designated as Access Persons by the Compliance Department.This Code was designed and established, and will be maintained and enforced, to protect Federated’s clients (or Funds) by deterring misconduct and to guard against violations of the Federal Securities Laws.This Code reinforces the value that Federated places on ethical conduct.Each Access Person must comply with this Code and uphold Federated’s ethical standards at all times.Each Access Person also is responsible for ensuring that spouses, children and others residing in the same household do not violate applicable provisions of this Code. It is Federated's policy that business must be conducted in accordance with the highest fiduciary, legal and ethical standards.Federated's reputation for integrity is its most important asset and each Access Person must contribute to the care and preservation of that asset.This reputation for integrity is the cornerstone of the public's faith and trust in Federated; it is what provides Federated an opportunity to serve investors, shareholders and other stakeholders.A single Access Person's misconduct can damage Federated's hard-earned reputation. This Code sets forth the fiduciary, legal and ethical requirements and certain “best practices” that must be satisfied to comply with this Code.This Code also establishes procedures that Access Persons must follow in order to comply with this Code. Key terms are defined in Section 8 of this Code. Access Persons.Access Persons are defined under Section 8.4 of this Code and include: (a)Designated employees of Federated, including those who work for any subsidiary that is an Adviser, an Underwriter for funds and employees of certain other subsidiaries; (b)Independent Directors of a fund; (c)Designated officers of Federated funds or proprietary funds who are not employed by Federated. (e.g., designated outside counsel who serve as secretary to one or more funds); and (d)All Investment Personnel; (e)Any other individual designated by the Compliance Department.This may include a Federated employee or a temporary hire, vendor, service provider or other third party employee. Application to Access Persons.This Code applies only to those individuals specified above, designated as Access Persons under this Code.Please note that certain requirements of this Code apply to Access Persons, while others may only apply to Investment Persons. Application to Household Members.As noted above, each Access Person also is responsible for assuring that spouses, children or any others residing in the same household do not violate the provisions of this Code that are applicable to the Access Person (even if certain provisions of this Code do not specifically reference household members).See the definitions of "Access Person" and "Investment Personnel" in Section 8 of this Code for further information. This Code also applies to accounts or holdings for persons outside the household, over which the Access Person has investment discretion, influence or control. Questions.All Access Persons are obligated to read the requirements of this Code carefully.If you have any questions regarding how this Code applies to any conduct or practice, please contact the Compliance Department.When in doubt, an Access Person should ask before taking any action. Compliance with Other Requirements Still Required.This Code supersedes prior versions of this Code.This Code does not supersede, or relieve an Access Person from complying with applicable laws or with other Federated standards and corporate and departmental policies or procedures which can be found on Federated’s internal website.A violation of any of these policies or procedures by an Access Person may, depending upon the circumstances, also constitute a violation of this Code. Sanctions for Violations of this Code.Federated intends to enforce the provisions of this Code vigorously.A violation of this Code may subject an Access Person to sanctions as set forth in Section 7 below, and possible civil and criminal liability. Adoption.Pursuant to Rule 17j-1 under the 1940 Act and Rule 204A-1 under the Advisers Act (as applicable), this Code has been adopted on behalf of each investment company that is served by the Board of Directors of the Federated funds, Federated's Advisers and Federated's Underwriters. 1 Responsibilities 1.1General Principles The following general principles govern all conduct of Access Persons, whether or not the conduct also is covered by more specific standards or procedures set forth below. (a)Fiduciary Principles Each Access Person must: (i)place the Funds’ interests ahead of his or her personal interests; (ii)disclose and, where possible, avoid conflicts of interest (actual or potential) and the appearance of any conflict with the Funds or any other party; (iii)conduct his or her personal transactions in a manner, which is consistent with this Code and which does not interfere with Fund portfolio transactions or otherwise take unfair or inappropriate advantage of his or her position or relationship to a Fund or any other party; (iv) not show inappropriate favoritism of one Fund over another Fund in a manner that would constitute a breach of fiduciary duty; (v)not accept or offer inappropriate gifts, favors, entertainment, special accommodations or other things of material value that could influence decision-making by either Federated, an Adviser, a Fund or any other party; (vi) safeguard material nonpublic Fund information and control its dissemination in a manner consistent with Federated’s policies and applicable legal requirements; and (vii) otherwise act in good faith, in an open, honest, non-misleading, professional and unbiased manner, with integrity, and in a manner that instills trust and confidence and promotes independence in the investment decision-making process, in each aspect of the Access Person’s professional activities and business (including, without limitation, in all disclosures, advertisements and other communications, and dealings, with Funds, shareholders and accountholders). For example, an Access Person’s failure to recommend or purchase a Covered Security for the Fund in order to purchase the Covered Security for the Access Person’s personal benefit may be considered a violation of this Code. (b)Legal Principles In addition to complying with the above fiduciary principles, each Access Person must comply with State and Federal securities laws, rules and regulations.If you have questions concerning complying with applicable law, contact the Compliance Department or Federated's General Counsel. 1.2Compliance with this Code is a Condition of Employment Every Access Person must adhere to the general principles set forth in Section 1.1 above, and comply with the specific provisions and Associated Procedures of this Code and the spirit of those provisions.Literal compliance with specific provisions will not be sufficient where the transactions undertaken by an Access Person show a pattern of abuse of the Access Person’s fiduciary duty or of violation of applicable legal requirements. 1.3 Personal Responsibility It is the responsibility of each Access Person to take all steps necessary before executing a personal trade, or taking other action, to verify that the trade or other action is in compliance with the provisions and intent of this Code. 1.4Perceived Ambiguity shall not Excuse Violations Any Access Person who believes a particular provision of this Code is ambiguous is required to contact the Compliance Department for a determination prior to executing a transaction or taking other action subject to that provision. 1.5 Preclearance does not Protect Wrongdoing Receipt of express prior preclearance approval does not exempt you from the prohibitions outlined in this Code. 2 Reporting Requirements The Reporting Requirements in Sections 2.1, 2.2, and 2.3 of this Code apply to Access Persons and their household members (generally including members of the immediate family sharing the same household, e.g., a spouse and unemancipated children) and certain partnerships, trusts, corporations or other similar arrangements.Access Persons should contact the Chief Compliance Officer for further clarification if they have questions regarding the application of this Code. Every Access Person must report (1) all Covered Securities in which the Access Person or members of his or her household have direct or indirect investment discretion, influence or control (either for the benefit of the Access Person or for any other party), (2) all transactions in those Covered Securities, and (3) all accounts in which any Covered Securities are held.An Access Person is deemed to have influence or control over a discretionary account as described in Section 4.2. NOTE: All information provided by the Access Person must be current as of a date no more than 45 days before the report is required to be submitted.Failure to provide that information within the time specified (if it is not being provided directly to Compliance by the financial institution or other party) shall be deemed a violation of the Code and SEC Rules. Covered Securities transactions of Access Persons will be reviewed for compliance with the provisions of this Code.A violation may result from either a single transaction or multiple transactions if the Compliance Department determines that the transaction(s) did not comply with provisions of this Code. Information relating to the holdings and personal trades of Access Persons will be shared with Senior Management of Federated from time to time for purposes of reviewing
